DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6 recites “a second spring which is built into the handle architecture, and such as further is envisioned to include a coil spring for telescopically displacing the outer handle portion in response to actuation of said unlock mechanism” which appears that it should recite - - a second spring which is built into the handle architecture includes a coil spring for telescopically displacing the outer handle portion in response to actuation of said unlock mechanism - -.
Claim 8 recites “a rotatable cap portion mounted over a first post and against which is biased said latch” which appears that it should recite - - a rotatable cap portion mounted over a first post and against which said latch is biased - -.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. Patent No. 2,126,234 A; “Weber”).

Regarding claim 1:
An anti-theft and rollaway prevention (intended use; MPEP § 2111.02(II)) handle assembly (assembly depicted in FIG. 1), comprising: 
a housing (4, 11, 9) having a recessed configuration (6) supporting a pull handle (23) engaged to said housing in a stowed position (handle 23 depicted in solid lines in FIG. 1) and preventing access to said handle (when the handle 23 is disposed within the recess 6 as depicted in FIG. 1, it serves to encumber an operator from grasping it); and 
an unlock mechanism (29) communicating with said handle via a latch (31) such that, upon actuating said unlock mechanism, said latch releasing said handle to project outwardly from said recessed configuration (from the solid line configuration to the dashed line configuration A in FIG. 1; col. 3, ll. 43-55), permitting grasping of the same by a user in order to actuate the vehicle from the park position (col. 3, ll. 53-55).
Although Weber teaches that its device may generally be used in conjunction with “a motor vehicle” it does not expressly disclose its specifically being used as a park release pull handle that is integrated into a park release mechanism of a vehicle.
In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a pull handle assembly may be used as a park release pull handle that is integrated into a park release mechanism of a vehicle is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber such that its pull handle is used as a park release pull handle that is integrated into a park release mechanism of a vehicle as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  	
Regarding claim 7:
A handle assembly integrated into a park release mechanism of a vehicle (official notice, supra), comprising: 
a housing (4, 11, 9) having a recessed configuration supporting a park release pull handle (23) engaged to said housing in a stowed position (solid line position of handle 23 in FIG. 1) and preventing access to said handle (stowed position in FIG. 1 encumbers user from grasping the handle); 
a base of said handle (22, 25) including an outer coaxial portion (32, 22) displaceable relative to an inner coaxial portion (25; FIG. 1 and FIG. 3 illustrate the relative movement between the two elements); 
a spring bias (28) influencing said outer coaxial portion in an outwardly displacing direction relative to said inner coaxial portion (col. 2, l. 55 – col. 3, l. 7); 
an elongated latch (29) configured within said housing, an intermediate portion (31) of said latch engaging said outer coaxial portion of said handle in a first configuration to prevent outward displacement relative to said inner coaxial portion (solid line configuration in FIG. 1; col. 3, ll. 23-30, “The latch is provided with a keeper engaging portion 31 coacting with an annular groove-like keeper 32 formed in the shank portion of the handle or grip 23. The latch and the handle have surfaces curved so that they are presented to each other when the handle is pushed to collapsed position and the latch automatically engages the keeper”); 
a transmission actuating cable (26) channeled within an arcuate guiding interior of said housing (col. 2, l. 19, “tubular support member” the term “tubular” indicating an arcuate/round shape) and including a mounting portion secured to a base location of said inner coaxial portion (FIG. 1 depicts that cable 26 as being at least radially secured to the inner coaxial portion 25; col. 2, ll. 44-46 “actuating member 15 is closed at its inner end by means of a plug 25 through which it is secured to the end of the control rod or wire 26”); and 
an unlock mechanism (29) which, upon engagement, laterally displacing said latch out of contact with said outer coaxial portion (col. 3, ll. 43-55), allowing said handle to project outwardly from said recessed configuration (from the solid line configuration to the dashed line configuration A in FIG. 1), permitting grasping of the same by a user in order to displace said transmission cable to actuate the vehicle from a park position (col. 3, ll. 53-55).
Allowable Subject Matter
Claim 2-6 and 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656